Citation Nr: 1629134	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  15-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a May 1998 rating decision which, in pertinent part, denied service connection for a nervous disorder, contained clear and unmistakable error (CUE).

2.  Entitlement to service connection for essential tremors.

3.  Entitlement to service connection or spinal cord subluxation.

4.  Entitlement to service connection for leg length discrepancy.

(The issues of entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome; entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis; entitlement to a total disability rating for compensation based on individual unemployability; whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder; and entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability are the subject of a separate Board decision due to requested limitation of representation).


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

By way of history, the RO initially denied service connection for a nervous disorder in an April 1998 rating decision.  In May 1998, the RO issued a second rating decision continuing the denial of service connection for a nervous disorder.  The Veteran appealed the May 1998 rating decision denying his claim; however, he withdrew his appeal in June 1999.  A November 2000 Board decision dismissed the appeal based on the Veteran's withdrawal.  In July 2003, the Veteran submitted a statement alleging CUE in the April 1998 rating decision.  The Veteran appealed a September 2003 denial of his claim by the RO, and in November 2005, the Board denied the Veteran's claim alleging CUE in the April 1998 rating decision.  In September 2012, the Veteran filed the current claim alleging CUE in the May 1998 rating decision.  

In July 2015, the Veteran appointed a private attorney as his representative and limited representation solely to issues which are not the subject of this Board action.  Hence, these issues are the subject of a separate decision of the Board, as indicated on the title page of this decision.

Since the RO last considered the Veteran's CUE claim, in October 2014, additional evidence has been added to the Veteran's claims file.  The additional evidence includes private treatment records and medical treatise articles.  Additionally, VA treatment records have been associated with the Veteran's claims file since October 2014.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  Although VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records, none of the VA treatment records associated with the claims file since October 2014 are pertinent to the Veteran's CUE claim.  Accordingly, although the Veteran has not waived RO consideration of the VA treatment records, they are not evidence "pertinent" to the issue on appeal, and the provisions of 38 C.F.R. § 20.1304 do not apply.

The issues of entitlement to service connection for essential tremors, entitlement to service connection for spinal cord subluxation, and entitlement to service connection for leg length discrepancy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a nervous condition was denied in an April 1998 rating decision, and a May 1998 rating decision readjudicated the claim and again denied the claim for service connection on the merits.

2.  In June 1999, the Veteran withdrew his appeal of the denial of his claim for entitlement to service connection for a nervous condition.

3.  In November 2000, the Board issued a decision dismissing the claim for entitlement to service connection for a nervous condition based upon the Veteran's withdrawal of that issue.

4.  In July 2003, the Veteran filed a motion alleging CUE in the April 1998 rating decision.

5.  In September 2005, the Board issued a decision, finding that the April 1998 rating decision which denied service connection for a nervous condition did not contain CUE.

6.  While the Veteran appealed the September 2005 Board decision, which included denial of revision or reversal of the April 1998 rating decision on the basis of CUE, such was not disturbed by the March 2008 Order of the U.S. Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Partial Remand (JMPR) for other claims.

7.  In September 2012, the Veteran filed a motion alleging CUE in the May 1998 rating decision which denied service connection for a nervous condition.  The Veteran was notified of the May 1998 rating decision that same month, and filed a notice of disagreement to the May 1998 rating decision in June 1998.  Although a statement of the case was issued in October 1998, the Veteran's April 1999 substantive appeal did not perfect the issue of entitlement to service connection for a nervous condition.  

8.  The May 1998 rating decision that denied entitlement to service connection for a nervous condition represented a valid exercise of adjudicatory judgment, with no demonstrated error of application of correct law to correct facts.

(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final with respect to the issue of entitlement to service connection for a nervous condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.204(c), 20.302, 20.1103 (2015).

2.  The May 1998 rating decision which denied entitlement to service connection for a nervous condition did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2015).

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2015); see also Fugo v. Derwinski, 6 Vet. App. at 43.  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).

Any claim of CUE must be pled with specificity.  See Fugo, 6 Vet. App. at 44 ("broad-brush" allegations are insufficient).  An allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin, 13 Vet. App. at 5.  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2015); see also Damrel, 6 Vet. App. at 246.

VA's "failure to adjudicate a reasonably raised claim can be the basis of a CUE motion as to a final decision...where the issue was relevant to a decision actually made."  Ingram. v. Nicholson, 21 Vet. App. 232, 254-55 (2007).  If VA merely failed to adjudicate a reasonably raised claim, however, the only issue to be considered would be entitlement to an earlier effective date based on the date of claim or the date entitlement arose, as opposed to whether CUE was committed because a reasonably raised claim "remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  See id. at 243.  CUE is a collateral attack on a prior, final decision and does not apply to pending claims.

The Veteran alleges that there is clear and unmistakable error in the May 1998 rating decision which denied service connection for a nervous condition.  Specifically, he contends that the RO improperly adjudicated a claim for service connection for a nervous condition when he filed a claim for depression and anxiety, and that the RO failed to adjudicate his claim for depression, to include as secondary to nicotine dependence.  He elaborated that his claim for depression and anxiety was a claim for a mental health disability, and that the RO's May 1998 denial of service connection for a "nervous condition" was for "central nervous issues."  He states that his original claim was "incorrectly worded due to lack of representation" and that it should have read "entitlement to service connection for an acquired psychiatric disability with bullying in service (stressor) that led to nicotine dependence and later diagnosed with depression and anxiety as a direct or secondary link to the claimed stressor, after the fact."  (Emphasis omitted).

As an initial matter, the Board finds that the May 1998 rating decision which denied service connection for a nervous condition is final.  As stated in the pertinent regulations, only previous determinations which are final and binding may be revised on the basis of clear and unmistakable error.  38 C.F.R. § 3.105(a).  Although the Veteran filed a notice of disagreement to the May 1998 rating decision, he did not perfect his appeal, as the April 1999 substantive appeal submitted by the Veteran specified that he wished to perfect only the issues of entitlement to service connection for a dental condition; residuals of pneumonia; chronic sinusitis; chronic bronchitis; allergic rhinitis; deviated nasal septum; and gastrointestinal disorders.  Additionally, in a June 1999 statement, the Veteran withdrew his appeal of the issue of entitlement to service connection for a nervous condition.  In a November 2000 decision, the Board dismissed the appeal of the issue of entitlement to service connection for a nervous condition based upon the Veteran's withdrawal.  Pursuant to 38 C.F.R. § 20.204(c), the effect of a withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).  The Veteran's withdrawal of his appeal rendered the May 1998 rating decision final.  38 C.F.R. §§ 20.302, 20.1103 (2015).

The applicable law at the time of the May 1998 rating decision required the Veteran to submit a well-grounded claim to be entitled to an adjudication of that claim.  See Grivois v. Brown, 6 Vet.App. 136, 140 (1994) (holding a claim for a nervous condition was not well-grounded and should not have been adjudicated where the Veteran failed to present any evidence of medical causality); see also Edenfield v. Brown, 8 Vet.App. 384, 389 (1995) (noting that medical evidence may be required to fulfill the well-grounded-claim requirement where etiology or medical diagnosis is a determinative issue and holding that a determination that a claim is not well-grounded is a final decision by VA).  The elements of a service connection claim required, in addition to in-service events, evidence of a current disability (e.g. depression or anxiety) and competent evidence of a causal nexus between the in-service event or injury and that current disability.  See, e.g., Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (listing the elements of a service connection claim, including evidence of a current disability, an in-service event or injury, and a causal nexus between the in-service disease or injury and the current disability).

In August 1997, the Veteran filed a formal claim for service connection, but did not request service connection for a psychiatric disability at that time.  Rather, in February 1998, he submitted a statement alleging that he had "mental illness" which was attributable to active duty service.  The RO liberally interpreted his pro se statement as a claim for service connection.  The medical evidence of record at the time of the May 1998 rating decision consisted of service treatment records which are negative for any complaints, diagnoses, or treatment of a psychiatric disability; VA treatment records dated from January 1995 to October 1997 reflecting diagnoses of depression, dysthymia, and major depression; private medical treatment records dated in January 1995 noting a history of depression and a February 1995 psychological report reflecting a finding of depression noting the Veteran's reports of longstanding depression for at least 20 years, possibly back into his childhood.  The report indicates that the Veteran was first hospitalized with depression in the 1970's and that he received psychotherapy in the  mid-1960's in conjunction with concerns related to abuse and a dysfunctional family.

After a thorough review of the evidence of record, the Board concludes that there is no clear and unmistakable error in the May 1998 rating decision.  Review of the May 1998 rating decision reflects that service connection for a nervous condition was denied upon a finding that the evidence did not show that the Veteran "incurred a nervous condition in service."  The rating decision acknowledged that there was evidence dated in January 1995 showing that the Veteran "suffered from clinical depression" and that a February 1995 report "showed that the veteran gave a history of depression for 20 years, possibly back to his childhood."  However, in the absence of evidence showing a nexus between the Veteran's nervous condition and his active duty service, service connection was denied.

The evidence available at the time of the May 1998 rating decision did not "clearly and unmistakably" support the grant of entitlement to service connection for a nervous condition.  While the medical evidence available in 1998 indicated diagnoses of and treatment for depression, the available medical evidence did not indicate an association of his nervous condition, depression, or other psychiatric symptoms with any in-service event.  The Veteran's service treatment records did not indicate any psychological symptoms or diagnoses during active service and the Veteran failed to provide any additional elaboration of the basis for his claim of entitlement to service connection for a nervous condition.  The Veteran did not identify or submit any other medical evidence that would have established, or made well-grounded, the nexus element.  Given the facts and law at the time of the denial of his claim, the evidence did not clearly and unmistakably require VA to grant a claim of entitlement to service connection for a psychiatric condition.  See, e.g., King, 26 Vet.App. at 441; Grivois, 6 Vet.App. at 140. 

As to the Veteran's contention that the RO improperly adjudicated his claim as a claim for entitlement to a nervous condition rather than a psychiatric condition, the Board disagrees.  The Board acknowledges the Court's holding in Ingram v. Nicholson, which found that VA's "failure to adjudicate a reasonably raised claim can be the basis of a CUE motion as to a final decision . . . where the issue was relevant to a decision actually made.  21 Vet. App. at 254-55.  However, the RO did not fail to adjudicate the Veteran's claim in this case.  Although the Veteran's February 1998 correspondence reflects a request for service connection for "mental illness," the May 1998 rating decision which styled the claim as one for entitlement to service connection for a "nervous condition" addressed the diagnosed psychiatric disorders shown by the record, including depression.  Despite the Veteran's allegations that "nervous condition" refers to a "central nervous issue," historically VA has referred to psychiatric disabilities as nervous conditions.  The fact that the May 1998 rating decision specifically addressed the diagnoses of depression in its rationale for the denial is clear evidence that the claim adjudicated was one for entitlement to service connection for a psychiatric disability in modern parlance.  Accordingly, the May 1998 rating decision did not contain CUE because the RO failed to adjudicate a claim for entitlement to service connection for a psychiatric disability.

As noted above, in order to establish CUE in a prior final rating decision, the evidence must show: (1) that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions existing at that time were incorrectly applied; (2) that the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome; and (3) that CUE was based on the record and law as it existed at the time of the prior adjudication in question.  See Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14).  In this case, the evidence does not show that the correct facts as they were known at the time of the May 1998 rating decision were not considered by the RO or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Accordingly, the Board concludes that there is no CUE in the May 1998 rating decision which denied entitlement to service connection for a nervous condition.


ORDER

Revision on the basis of CUE in the May 1998 rating decision is denied.


REMAND

In a March 2015 rating decision, the RO denied entitlement to service connection for essential tremors, spinal cord subluxation, and leg length discrepancy.  In April 2015, the Veteran submitted a timely notice of disagreement with respect to these claims.  The record does not reflect that a statement of the case has been issued with respect to these claims.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO for a statement of the case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO must issue a statement of the case with regard to the issues of entitlement to service connection for essential tremors, spinal cord subluxation, and leg length discrepancy.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for essential tremors, spinal cord subluxation, and leg length discrepancy, pursuant to an April 2015 notice of disagreement with a March 2015 rating decision.  38 C.F.R. § 19.26 (2015). 

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


